The appeal brings for review a final decree of foreclosure of a mortgage by the assignee of the *Page 470 
mortgage and endorsee of the note which it was given to secure. The defense was that the loan for which the note and mortgage were given was a usurious transaction and that the complainant became assignee and endorsee, after maturity, from an assignee and endorsee who was a party to acts which infected the transaction with the infirmity of usury.
No useful purpose can be served by setting forth the history of the transaction.
The questions presented resolve themselves into the one question, "Does the evidence as disclosed by the record substantially support the findings and decree of the Master and the Chancellor." The answer must be in the affirmative and the decree must be affirmed. Stanley v. Thompson, 62 Fla. 576,57 So. 196; Bank v. Tuten, 62 Fla. 423, 57 So. 238; Baxton v. Liddon,62 Fla. 428, 56 So. 410; People's Realty Co. v. Southern Colonization Co., 78 Fla. 628, 83 So. 527. Schonfeld v. Engler,119 Fla. 138, 160 So. 879; Hill v. Padgett, 114 Fla. 519,153 So. 911; Hilton v. Northern Cent. Trust Co., 114 Fla. 796,154 So. 328; 308 East 79th Street Corp. v. Favorite, 111 Fla. 234,149 So. 625; Parrish v. Clark, 107 Fla. 598, 145 So. 848.
So the decree is affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 471